Bates, Judge,
delivered the opinion of the court.
Stephens and Erampton were partners in business before and to March, 1857, under the name of Stephens & Frampton. The firm name was then changed to J. L. Stephens & Co., and they continued partners till June 1st, 1857, when their copartnership was dissolved, and Stephens and the plaintiff, Parish, formed a copartnership.
In March, 1857, when Stephens & Erampton changed the name of their firm, Erampton told Stephens to pay off the old debts, and they would afterwards settle. While Stephens and Parish were partners, Stephens paid debts of the firm of Stephens & Erampton with moneys of the firm of Stephens & Parish.
In September, 1858, Stephens assigned his interest in the several firms of which he had been a member to Parish, the plaintiff, who brought this suit against Stephens & Erampton for the recovery of the money so paid by Stephens out of the funds of Stephens & Parish, in satisfaction of the debts of Stephens & Erampton.
Stephens did not answer. Erampton answered, and made issues upon several allegations of the petition. The court referred the decision of the issues to a referee, who reported that there was no evidence that Frampton ever undertook to pay these sums to Stephens & Parish, or that he combined with Stephens to take money from Stephens & Parish and appropriate it to the use of Stephens & Erampton. He also reported that an inference even was not warranted that *398Frampton, on settlement, would be indebted to Stephens in any amount. During the hearing before the referee, the plaintiff offered to prove by Stephens certain facts about the accounts sued for, which occurred prior to the execution of the assignment by him to the plaintiff; which evidence the referee rejected, and that rejection is assigned for error.
The 6th section of the act concerning witnesses (R. C. p. 1577) provides that any assignor of an account, judgment, or thing in action, shall be incompetent to testify concerning facts occurring anterior to the assignment.
Whilst there may be some exceptions of persons, who, at first view, appear to be comprehended by the statute, this case is not one of them, and the court committed no error in excluding the testimony offered.
No other error appearing in the record, the judgment of the court below will be affirmed.
Judges Bay and Dryden concur.